ACCEPTED
                                                                                                                                                01-15-00117-CV
                                                                                                                                      FIRST COURT OF APPEALS
                                                                                                                                              HOUSTON, TEXAS
                                                                                                                                          2/26/2015 10:15:43 AM
Appellate Docket Number: Ol-15-00117-CV                                                                                                     CHRISTOPHER PRINE
                                                                                                                                                         CLERK
Appellate Case Style:         League City

                        Vs,
                              ':rexa~ WindstbnTI Insurance Association
                                                                                                                         FILED IN
Companion Case No,:                                                                                               1st COURT OF APPEALS
                                                                                                                      HOUSTON, TEXAS
                                                                                                                  2/26/2015 10:15:43 AM
                                                                                                                  CHRISTOPHER A. PRINE
Amended/corrected statement:                         DOCKETING STATEMENT (Civil)                                           Clerk

                                               Appellate Court: ,lstCourt of Appeals
                                         (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                                      . Appclla'nt Attol'ney(s)

o Person      IX] Organization (choose one)                                 IX] Lead Attorney
Organization Name: LeagjlJe City                                            First Name:         Jelmifer
First Name:                                                                 Middle Name: Bnlch

Middle Name:                                                                Last Name:          Hogan

Last Name:                                                                  Suffix:

Suffix:                                                                     Law Firm Name: tIoga'n & Hogan

Pro Se:   0                                                                 Address 1:          J?elmzoil Place
                                                                            Address 2:          71t Louisiana; Suite 500
                                                                            City:               Houston
                                                                            State:      Texas                        Zip+4:     77002'
                                                                            Telephone:          j 13-222~8800 .              ext. '
                                                                            Fax:
                                                                            Email:      jnbgan@hoganflrm,coin··

                                                                            SBN:        03239100

I. Appellant                                                                II.

    Person     0   Organization (choose one)                                o       Lead Attorney

                                                                            First Name:         Ri~hai'l:l
First Name:                                                                 Middle Name: ]5;

Middle Name:                                                                Last Name:          Hogail
Last Name:                                                                  Suffix:     Jr.
Suffix:                                                                     Law Firm Name: Hogan & Hogan

Pro Se:   0                                                                 Address 1:          Pcnllzoil Place ..
                                                                            Address 2:          111 Louisi1\na, Sllite 500




                                                                 Page 1 of 11
                                                        City:                Houston
                                                        State:      Texas·
                                                        Telephone:           713.222 . 8800           ext.
                                                        Fax:        713.222.8810
                                                        Email:      rhogal1@hoganfini1 . c01l1
                                                        SBN:        09~S02010


I. Appellant                                            II. Appellant Aftorney(s)

D   Person    D    Organization (choose one)           D        Lead Attorney
                                                        First Name:          Gregory
First Name:                                             Middle Name: F;
Middle Name:                                            Last Name:           Cox
Last Name:                                              Suffix:
Suffix:                                                 Law Firm Name: The Mostyn Law Firnl

Pro Se:   0                                             Address 1:           6280 Delaware Street
                                                        Address 2:
                                                        City:                13eaumont
                                                        State:      Texas                        Zip+4:      rn706
                                                        Telephone:           4b9.832.2777             ext.
                                                        Fax:        409.832.2703
                                                        Email:gfccix@mostynlaw.com.
                                                        SBN:        00793561 .

I .. Appellant                                          n.
D   Pcrson     D   Organization (choose one)            D        Lead Attorney
                                                        First Name:          Rene
First Name:                                             Middle Name: Mi
Middle Name:                                            Last Name:           Sigman

Last Name:                                              Suffix:

Suffix:                                                 Law Firm Name: ,;[,heMostyn Law Firm

Pro Se:   0                                             Address] :           5810 W. Alabama
                                                        Address 2:
                                                        City:                Houston
                                                        State:      Texa~                        Zip+4:      77027
                                                        Telephone:           713.861.6616                 ext.
                                                        Fax:         713.861.8084
                                                        Email:       l.111Sigman@niostynlaw.c01l1
                                                        SBN:        24037492




                                               Page 2 of 11
T. Appellant                                                         n.      Appellant Attorney(s)
o Person      0   Organization (choose one)                          o       Lead Attorney
                                                                     First Name:         Randal.
First Name:                                                          Middle Name: G.
Middle Name:                                                         Last Name:          Cashiola
Last Name:                                                           Suffix:
Suffix:                                                              Law Firm Name: Cashiola &Bean

Pro Se:   0                                                          Address 1:          2090 Broadway Street, Suite A
                                                                     Address 2:
                                                                     City:               Bealrmcint
                                                                     State:      Texas                      Zip+4:    77101.
                                                                     Telephone:          409.813.1443              ext.
                                                                     Fax:        409.813.1467
                                                                     Email:      rcashiola@cashiolabeanlaw.col11
                                                                     SBN:        03966802

                                                                     IV.·· Appell~c Aottorficy(s)
o   Person     lZl Organization (choose one)                         lZl     Lead Attorney
Organization Name: Texas Windstorm Insui'mlce Association            First Name:         Dale
First Name:                                                          Middle Name:
Middle Name:                                                         Last Name:          Wainwright
Last Name:                                                           Suffix:
Suffix:                                                              Law Finn Name: Eracewell & Giuliahi LLP
Pro Se:   0                                                          Address 1:          :tTl Louisiana Street,Sllite 2300
                                                                     Address 2:
                                                                     City:               Bouston
                                                                     State:      Texas                       Zip+4:       ']7002
                                                                     Telephone:          713.2232300               ext.
                                                                     Fax:        800.404.3970
                                                                     Email:      dale.wainwright@bgllp.col11
                                                                     SBN:        00000049

III. Appellee
o   Person     DOrganization (choose one)                            o       Lead Attorney
                                                                     First Name:         Andrew
First Name:                                                          Middle Name: T.
Middle Name:                                                         Last Name:          McKinney
Last Name:                                                           Suffix:     III.




                                                            Page 3 of 11
Suffix:                                             Law Firm Name: LITCHFIELD CAVO LLP
Pro Se:   0                                         Address I:         OlleRivt;fWay, SU.ite 1 000
                                                    Address 2:
                                                    City:              Houston
                                                    State:     Texas                       Zip+4:    77056
                                                    Telephone:         713.418.2000.             ext.
                                                    Fax:       713.418.2001
                                                    Email:     mckinney@litchfieldcs,vo.COlli
                                                    SBN:       1371680'0

nr.Appellee                                         IV. Appelletl AttorneY(s)'
D   Person    DOrganization (choose one)            D       Lead Attorney
                                                    First Name:        Jiniii,es
First Name:                                         Middle Name: R.

Middle Name:                                        Last Name:         Old

Last Name:                                          Suffix:    Jr;
Suffix:                                             Law Firm Name: Jay:,Old &Associates;PLLC

Pro Se:   0                                         Address 1:         i615 Calder Avenue, Suite· 720     •

                                                    Address 2:
                                                    City:              Beaumont .
                                                    State:     Texas                       Zip+4:       77702
                                                    Telephone:         409~241-7252              ext.
                                                    Fax:        409~419-1733

                                                    Email:      jay;old@jroldlaw.com
                                                    SBN:        15242500




                                           Page 4 of 11
V.Perfection Of Appeal And Jurisdiction

Nature of Case (Subject matter or type of case): Other

Date order or judgment signed: Noveli:iber 13, 2014                       Type of judgment:   J'uryTriaJ
Date notice of appeal filed in trial court:   Febr(~ary6,   201$
If mailed to the trial court clerk, also give the date mailed:

Interlocutory appeal of appealable order: DYes fZl No
[I' yes, please specify statl1tory or other basis on which interlocutory order is appealable (See TRAP 28):


Accelerated appeal (See TRAP 28):              DYes fZl No
If yes, please specify statutory or other basis on which appeal is accelerated:
  ','   "   ,e                                '   ,   '




Parental Termination or Child Protection? (See TRAP 28.4):           DYes        ~No

Permissive? (See TRAP 28.3):                      DYes fZl No
If yes, please specify statutory or other basis for such status:


Agreed? (See TRAP 28.2):                          DYes fZl No
Tfyes, please specify statutory or other basis for such status:


Appeal should reeeive prccedence, preference, or priority under statute or rule:            DYes fZl No
If yes, please specify statutory or other basis for such status:


Docs this case involve an amount under $1 OO,OOO?           DYes IZl No
Judgment or order disposes of all parties and issues: fZl Yes DNo
Appeal from final judgment:                                 fZl Yes D No
Does the appeal involve the eonstitutionality or the validity of a statute, rule, or ordinance?      DYes IZlNo

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                fZlYes DNa                     If yes, date filed: Noveinber14,2014
Motion to Modify Judgment:           DYes         DNo               If yes, date filed:
Request for Findings of Fact             Yes        No              If yes, date filed: .
and Conclusions of Law:
                                     DYes         DNo               II' yes, date fi led:
Motion to Reinstate:
                                     [J Yes         No              If yes, date filed:
Motion under TRCP 306a:
Other:                               fZl Yes DNo
Ifother, please specify: Motion to Disregard Certain Jury Findings and Render Judgment on Remaining Findings

VIJ. Indlgency OfPal'ty:(Attacll flte-stlimpedcopyof affidavit, and extension motion if filed.)

Affidavit filed in trial courl:         Yes IZl No                 If yes, date filed:

Contest filed in trial court:       DYes           No              [1' yes, date filed:

Date ruling on contest due:

Rul ing on contest: D Sustained          D Overruled               Date of ruling:

                                                                    Page 5 of 11
VIII. Banl<ruptcy

I-las any party to the court's judgment filed for protection in bankruptcy which might affect this appeal?       DYes IZI No
If yes, please attach a copy of the petition.



Date bankruptcy filed:                                          Bankruptcy Case Number:




IX. Trial Court And Record
                                       ..             ..
Court:     10th District Court                                        Clerk's Record:
County: Galveston                                                     Trial Court Cleric     IZI District   0   County
Trial Court Docket Number (Cause No.):         12~CVc0053             Was clerk's record requested?          IZI Yes   0   No

                                                                      If yes, date requested: Febmary16,2015
Trial Judge (who tried or disposed of case):                          If no, date it will be requested:
First Name:       .Kerry                                              Were payment arrangements made with clerk?
Middle Name:      1.                                                                                              IZIYes ONo    0   Indigent
Last Name:        Neves
                                                                      (Note: No request "cquircd undcr TRAP 34.5(a),(b))
Suffix:
Address 1:         600 59th Street, Suite 4305
Address 2 :
City:              Galveston
State:    Texas                        Zip    + 4: 77551
Telephone:     409'.766.2230                ext.
Fax:      409.770.5266
Email:




Reporter's or Recorder's Record:

Is there a reporter's record?           IZIYes        No
Was reporter's record requested?        IZIYes ONo

Was there a reporter's record electronically recorded?      Yes [S] No
If yes, date requested: February16, 2015

Ifno, date it will be requested:
Were payment arrangcments made with the court reporter/court rccorder? IZIYes        0     No OIndigent




                                                                Page 6 of 11
IZl Court Reporter                         D Court Recorder
IZl Official                               D Substitute



First Name:        Gail
Middle Name:
Last Name:         Jahtfka
Suffix:
Address I:         10th Judicial District Court
Address 2:         600 59thStrect Suite 4305
City:              Galveston
State:    Texas                        Zip + 4: 17551
Telephone:       409.766.2230             ext.
Fax:         409.770.5266
Email:     gaH.jalutka@co.galveston.tx;us

X. Supersedeas Bond
Supersedeas bond filed: DYes        IZl   No      If yes, date filed:

Will file:       Yes   IZl No

~I..   Extraordinary Relief

Will you request extraordinary relief (e.g. temporary or ancillary relief) fr0111 this Court?    DYes   IZl No
 Tfyes, briefly state the basis for your request:


XII; Alternative Dispute Resolution/MediuJion (Complete seetiori inmnglilthelsf,2nd,4th, 5th,6Ht, Sth, 9th;10tn,lltli, 12th, 13th,·
or 14th Court of Appeul)                    ..                       ..             .

Should this appeal be refcrred to mediation?
                                                       IZl Yes D No
Ifno, please specify:
Has the case been through an ADR procedure?            DYes      IZl No
If yes, who was the mediator?
What type of ADR procedure?
At what stage did the case go through ADR?           D Pre-Trial        D Post-Trial   D Other
If other, please specify:
Type of case? Contract and Insurance Code Claims
Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard for review, if known (without
prejudice to the right to raise additional issues or request additional relief):
Whether the trial court correctly disregarded the jury's coritract and Insurance Code findings and rendered judgment in favor of TWIA.

How was the case disposed of?        Trial
Summary of relief granted, including amount of money judgment, and if any, damages awarded. Tako·nothing mov
If money judgment, what was the amount? Actual damages:                   $0.00
Punitive (or similar) damages: $0,00

                                                                        Page 7 of 11
Attorney's fees (trial):    $0.00
Attorney's fees (appellate):   $0.00
Other:     $23,187.32
If other, please specify: Court costs assessed against teague City



Will you challenge this Court's jurisdiction?     DYes !XI No
Does judgment have language that one or 1110re parties "take nothing"?        !XI Yes D No
Does judgment have a Mother Hubbard clause'? !XIYes            No
Other basis for finality?
Rate the complexity of the case (use I for least and 5 for 1110st complex):    D I D 2 D 3 !XI 4 D 5
Please make my answer to the preceding questions known to other parties in this case.         !XIYes D     No
Can the parties agree on an appellate mediator? !XI Yes D No
If yes, please give name, address, telephone, fax and email address:
Name                            Address                      Telephone                     Fax                         Email


Languages other than English in which the mediator should be proficient: None
Name of person filing out mediation section of docketing statement:      Jelmifer Bruch Hogan



XIII. Related Matters
List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

Docket Number:     01~13-00866-CV                                                Trial Court: ,Frrstcourt of Appeals

  Style:    In re TexasWilldstornlInsurance Association

     VS.




XIII. Related Matters

List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

Docket Number: 01-14-00318-CV                                                    Trial Court: First Court of Appeals

  Style:    In 1'e texas Windstomllnsurance Association

     VS.




                                                               Page 8 of 11
XIV .. Pro Bono Program: (Complete section if' filing in the 1st, 3rd, 5th,         01'   14thCouI'ts of Appeals)

The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting a program to plaec a limited number of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the financial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees. More information
regarding this program can be found inthe Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the Internet at
www.tex-app.org. Tfyour case is selected and matched with a volunteer lawyer, you will receive a letter fro111 the Pro Bono Committee within
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case foJ' possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can bc found to represent YOl!o Accordingly, you should not forego seeking other counsel to represent you
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
infom1ation about your case, including parties and background, through selected Internet sites and Listserv to its pool of volunteer appellate
attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?                   Yes IZl No

Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committee may have
regarding the appeal? 0 Yes 0 No

Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
the pUJ'poses of considering the case fo], inelusion in the Pro Bono Program.

rfyou have not previously filed an affidavit of Indigency and attached a file-stamped copy of that affidavit, docs your income exceed 200% of
the U.S. Department of Health and Human Services Federal Poverty Guidelines?            0 Yes 0 No
These guidelines can be found in the Pro Bono Program Pamphlet as well as on the intemet at httn_;!!J!~nl::.,blltU~QY!n_Q.YliI!:Y!it6p'oy.liJ:t:uill1JI!l.

Are you willing to disclose your financial circumstances to the Pro Bono Committee?              0   Yes      No
If yes, please attach an Affidavit oflndigel1cy completed and executed by the appellant or appellee. Sample forms may be found in the Clerk's
Office or on the internet at hJ1J,1.:iL',YY:{\YJ.QX:HPp,.m:g. Your participation in the Pro B0110 Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if known (without
prejudice to the right to raise additional issues or request additional relief; use a separate attachment, ifnecessary).




XV. Signature




                                                                                                 Date:             February 26, 2015



Printed Name: Jennifer Bruch Hogan                                                               State BarNo.:     03239100



Electronic Signature: Is! Jennifer Bruch Hogan
    (Optional)




                                                                    Page 9 of 11
XVI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial
court's order or judgment as follows on Febnmry26,2015



                                                                          Electronic Signature: /s/ Jennifer Bruch Hogan
                                                                                (Optional)

                                                                          State Bar No.:     03239100
Person Served
Certificate of Service Requirements (TRAP 9.S(e)): A certificate of service must be signed by the person who made the service and must
state:
                           (l) the date and manner of service;
                           (2) the name and address of each person served, and
                           (3) if the person served is a party's attorney, the name of the party represented by that attorney


Please enter the following for each person served:


Date Served:      February 26,2015
Manner Served: eSetved

First Name:       b.ale

Middle Name:

Last Name:        Wainwright
Suffix:
Law Firm Name: Bracewell & Giuliani LLP

Address I:        711 Louisiana Street, Suite 2300
Address 2:

City:             H()uston

State     Texas                      Zip+4:    7.7002

 Telephone:       713.223.2300       ext.
Fax:      800.404.3970
Email:    dale.wainwright@bgllp.col11

If Attorney, Representing Party's Name: Texas Windstorm Insurance Association
Please enter the following for each person served:




                                                                Page 10 of 11
Date Served:      l'lebmary 26, 2015
Manner Served: eServed

First Name:       Andrew

Middle Name:      T.
LaHt Name:        McKinney
Suffix:
Law Firm Name: Litchfiled Cavo LLP
Address 1:        One Riverway, S1:!ite.l 000
Address 2:
City:             Houston
State     Texas                        Zip-fA:   7705.6
 Telephone:       713.418.2000         ext.
Fax:      713.418.2001
Email:    mckinney@litchfieldcavo ..col'n
If Attorney, Representing Party's Name: Texas Windstorl11 Insunince Association
Please enter the following for each person served:

Date Served:      Febmary 26, 2015
Manner Served: eServed

First Name:       James

Middle Name:      R.-
Last Name:        Old·
Suffix: Jr.
Law Firm Name: Jay Old & Associates, PLLC
Address 1:        2615 Calder Avenue, Suite no
Address 2:
City:             BeaUll10flt
State     Texas                        Zip+4:    77702
 Telephone:       409,241.7252         ext.
Fax:      409.419.1733
Email:    jay.old@jroldlaw.com
If Attorney, Representing Party's Name: Texas WindstorI11 Insurance Association




                                                           Page 11 of 11